                                   UNITED STATES DISTRICT COURT


          ·t
                                    DISTRICT OF MASSACHUSETTS

         ANTHONY LYDON BENJAMIN,
       �      Plaintiff,

                    v.                                       CIVIL ACTION NO.
                                                             17-11727-PBS

               FREMONT INVESTMENT & LOAN;
               LITTON LOAN SERVICING, LP; and
               OCWEN LOAN SERVICING, LLC,
                    Defendants




      1t�t
                                 REPORT AND RECOMMENDATION RE:
                 DEFENDANTS' MOTION FOR SUMMARY JUDGMENT (DOCKET ENTRY# 28);
                         PLAINTIFF'S CROSS MOTION FOR SUMMARY JUDGMENT
                                      (DOCKET ENTRY# 31)

                                         January 7, 2020




      �1
               BOWLER, U. S.M.J.

                    Pending before this court is a motion for summary judgment

               filed by defendants Ocwen Loan Servicing, LLC ("Ocwen") and

      �        Litton Loan Servicing, LP {"Litton") (collectively "defendants")

               (Docket Entry# 28).    Plaintiff Anthony Lydon Benjamin




      HI
          �
 0             {"plaintiff") opposes the motion.    (Docket Entry# 31).   After a
�
               hearing, this court took defendants' motion (Docket Entry# 28)
Q6
 Qi            under advisement.   Plaintiff's cross motion for summary judgment

               (Docket Entry# 31) is also ripe for review.

                                        PROCEDURAL HISTORY

                    On February 1, 2017, plaintiff filed a pro se complaint in

               Massachusetts Superior Court (Norfolk County) alleging

               misconduct by Ocwen, Litton, and defendant Fremont Investment &
